                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-41153-RLE
Roger Lynell Dorris                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-4                  User: rasingh                      Page 1 of 2                          Date Rcvd: May 20, 2019
                                      Form ID: 309A                      Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 22, 2019.
db             +Roger Lynell Dorris,    PO Box 3476,   San Ramon, CA 94583-8476
smg            +Labor Commissioner,    1515 Clay St.,   Room 801,    Oakland, CA 94612-1463
ust            +Office of the U.S. Trustee/Oak,    Office of the United States Trustee,
                 Phillip J. Burton Federal Building,    450 Golden Gate Ave. 5th Fl., #05-0153,
                 San Francisco, CA 94102-3661
14982929       +Capital Bank,   One Church Street, Suite 100,     Rockville, MD 20850-4190
14982931       +CarMax Auto Finance,    PO Box 3174,   Milwaukee, WI 53201-3174
14982935       +EOS CCA,   PO Box 329,    Norwell, MA 02061-0329
14982942       +Rash Curtis & Associates,    190 S Orchard Ave a200,    Vacaville, CA 95688-3645

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: nateborris@gmail.com May 21 2019 02:36:48       Nathan David Borris,
                 Law Offices of Nathan D. Borris,    1380 A St.,    Hayward, CA 94541
tr             +EDI: BMGWEINSTEIN.COM May 21 2019 06:33:00       Marlene G. Weinstein,
                 1511 Sycamore Ave. #M-259,    Hercules, CA 94547-1767
smg             EDI: EDD.COM May 21 2019 06:33:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM May 21 2019 06:33:00       CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE May 21 2019 06:33:00      State Board of Equalization,     Collection Dept.,
                 P.O. Box 942879,    Sacramento, CA 94279
cr             +EDI: ATLASACQU.COM May 21 2019 06:33:00       Atlas Acquisitions LLC,    Attn: Avi Schild,
                 294 Union St.,    Hackensack, NJ 07601-4303
cr             +EDI: RMSC.COM May 21 2019 06:33:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 P.O. Box 41021,    Norfolk, VA 23541-1021
14982994       +EDI: ATLASACQU.COM May 21 2019 06:33:00       Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
14982930       +EDI: CAPITALONE.COM May 21 2019 06:33:00       Capital One Bank USA, N.A.,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
14982932        EDI: WFNNB.COM May 21 2019 06:33:00      Comenity Bank,    PO Box 182789,
                 Columbus, OH 43218-2789
14982933        EDI: RCSFNBMARIN.COM May 21 2019 06:33:00       Credit One Bank,    PO Box 98873,
                 Las Vegas, NV 89193-8873
14982934       +E-mail/Text: bknotice@ercbpo.com May 21 2019 02:37:36       Enhanced Recovery Company,
                 8014 Bayberry Road,    Jacksonville, FL 32256-7412
14982936       +EDI: CALTAX.COM May 21 2019 06:33:00       Franchise Tax Board,    Bankruptcy Section MS A340,
                 PO Box 2952,    Sacramento, CA 95812-2952
14982937       +EDI: IRS.COM May 21 2019 06:33:00      Internal Revenue Service,
                 Centralized Insolvency Operation,    PO Box 7346,    Philadelphia, PA 19101-7346
14982938       +EDI: TSYS2.COM May 21 2019 06:33:00      Macy’s/DSNB,    PO Box 8218,    Mason, OH 45040-8218
14982939       +EDI: MID8.COM May 21 2019 06:33:00      Midland Funding,    2365 Northside Drive Suite 300,
                 San Diego, CA 92108-2709
14982940       +E-mail/Text: opportunitynotices@gmail.com May 21 2019 02:37:47        OPP Loans,
                 130 E Randolph St, Suite 3400,    Chicago, IL 60601-6379
14982941        EDI: PRA.COM May 21 2019 06:33:00      Portfolio Recovery Associates, LLC,      120 Corporate Blvd,
                 Norfolk, VA 23541
14982943       +EDI: RMSC.COM May 21 2019 06:33:00      Synchrony Bank/JCP,     PO Box 965007,
                 Orlando, FL 32896-5007
14982944       +EDI: RMSC.COM May 21 2019 06:33:00      Synchrony Bank/Old Navy,     PO Box 965005,
                 Orlando, FL 32896-5005
                                                                                                TOTAL: 20

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 22, 2019                                             Signature: /s/Joseph Speetjens




          Case: 19-41153            Doc# 8       Filed: 05/22/19          Entered: 05/22/19 21:26:56                Page 1 of 4
District/off: 0971-4         User: rasingh               Page 2 of 2                   Date Rcvd: May 20, 2019
                             Form ID: 309A               Total Noticed: 27

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 20, 2019 at the address(es) listed below:
              Marlene G. Weinstein   mgwtrustee@mgwtrustee.com, c142@ecfcbis.com
              Nathan David Borris   on behalf of Debtor Roger Lynell Dorris nateborris@gmail.com
              Office of the U.S. Trustee/Oak   USTPRegion17.OA.ECF@usdoj.gov
                                                                                            TOTAL: 3




        Case: 19-41153      Doc# 8     Filed: 05/22/19    Entered: 05/22/19 21:26:56       Page 2 of 4
      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1               Roger Lynell Dorris                                                       Social Security number or ITIN            xxx−xx−8384
                       First Name   Middle Name     Last Name                                    EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                       First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of California
                                                                                                 Date case filed for chapter 7 5/17/19
Case number:          19−41153 RLE 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                  About Debtor 1:                                              About Debtor 2:

 1.     Debtor's full name                        Roger Lynell Dorris

 2.     All other names used in the
        last 8 years

 3.    Address                                 PO Box 3476
                                               San Ramon, CA 94583

 4.    Debtor's attorney                       Nathan David Borris                                             Contact phone (510) 581−7113
                                               Law Offices of Nathan D. Borris
       Name and address                        1380 A St.
                                               Hayward, CA 94541

 5.    Bankruptcy trustee                      Marlene G. Weinstein                                            Contact phone (925) 482−8982
                                               1511 Sycamore Ave. #M−259                                       Email: mgwtrustee@mgwtrustee.com
       Name and address                        Hercules, CA 94547

 6.        Bankruptcy clerk's office                            1300 Clay Street, Suite 300                    Hours open: 9:00 am to 4:30 pm,
                                                                Oakland, CA 94612                              Monday − Friday
           Documents in this case may be filed at this
           address. You may inspect all records filed in                                                       Contact phone: 510−879−3600
           this case at this office or online at
           www.pacer.gov.
                                                                                                               Date: 5/20/19
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      Case: 19-41153                 Doc# 8            Filed: 05/22/19             Entered: 05/22/19 21:26:56                        Page 3 of 4
Debtor Roger Lynell Dorris                                                                                              Case number 19−41153 RLE 7


7. Meeting of creditors                                     June 18, 2019 at 10:00 AM                                           Location:

    Debtors must attend the meeting to be questioned        The meeting may be continued or                                     Office of the U.S.
    under oath. In a joint case, both spouses must          adjourned to a later date. If so, the date                          Trustee, 1301 Clay St.
    attend. Creditors may attend, but are not required to
    do so.                                                  will be on the court docket.                                        Room 1300N, Oakland,
                                                                                                                                CA 94612
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                                     The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have
    the right to file a motion to dismiss the case under
    11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.


9. Deadlines                                                File by the deadline to object to                    Filing
                                                            discharge or to challenge whether                    deadline:
    The bankruptcy clerk's office must receive these        certain debts are dischargeable:                     8/19/19
    documents and any required filing fee by the
    following deadlines.
                                                            You must file a complaint:

                                                            • if you assert that the debtor is not entitled to
                                                              receive a discharge of any debts under any
                                                              of the subdivisions of 11 U.S.C. § 727(a)(2)
                                                              through (7),
                                                              or
                                                            • if you want to have a debt excepted from
                                                              discharge under 11 U.S.C § 523(a)(2), (4),
                                                              or (6).
                                                            You must file a motion:
                                                            • if you assert that the discharge should be
                                                              denied under § 727(a)(8) or (9).


                                                            Deadline to object to exemptions:                                   Filing deadline: 30 days
                                                            The law permits debtors to keep certain                             after the conclusion of the
                                                            property as exempt. If you believe that the law                     meeting of creditors
                                                            does not authorize an exemption claimed, you
                                                            may file an objection.


10. Proof of claim                                          No property appears to be available to pay creditors. Therefore, please do not
                                                            file a proof of claim now. If it later appears that assets are available to pay
    Please do not file a proof of claim unless you          creditors, the clerk will send you another notice telling you that you may file a
    receive a notice to do so.                              proof of claim and stating the deadline.

11. Creditors with a foreign address                        If you are a creditor receiving a notice mailed to a foreign address, you may file
                                                            a motion asking the court to extend the deadlines in this notice. Consult an
                                                            attorney familiar with United States bankruptcy law if you have any questions
                                                            about your rights in this case.

12. Exempt property                                         The law allows debtors to keep certain property as exempt. Fully exempt
                                                            property will not be sold and distributed to creditors. Debtors must file a list of
                                                            property claimed as exempt. You may inspect that list at the bankruptcy clerk's
                                                            office or online at www.pacer.gov. If you believe that the law does not authorize
                                                            an exemption that the debtors claim, you may file an objection. The bankruptcy
                                                            clerk's office must receive the objection by the deadline to object to exemptions
                                                            in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case: 19-41153                  Doc# 8           Filed: 05/22/19               Entered: 05/22/19 21:26:56                        Page 4 of 4
